Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-12, 14, 18-20 and 23-26 are pending, claims 4-5, 9-10 and 24-26 are withdrawn and claims 1-3, 6-8, 11-12, 14, 18-20 and 23 are currently under examination.
	Applicant claims a method of treating water stress in a plant by administering a compound of formula (I), such as compound 2, to the plant.  The plant may be a cereal crop, and the compound may be applied to the plant in combination with another agrochemical, such as fertilizer, fungicide, herbicide, insecticide or plant growth regulator.
	The claims will be given their broadest reasonable interpretation.
	The action is made second non-final in order to address the recent declaration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 11-12, 14, 18-20 and 23  rejected under 35 U.S.C. 103 as being unpatentable over Sagar et al. (US 2014/0113820 A1, of record) in view of Li et al. (Planta, 234 (2011):1007-1018, of record) and Ali et al. (J. Agronomy & Crop Science, 197.4 (2011):258-271).
Applicant Claims
The scope and contents of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sagar et al. teaches augmenting trehalose-6-phosphate levels in plants by applying a compound of formula (I) to a plant or crop, such as wheat (Triticum), corn (Zea), rice (Oryza), barley (Hordeum), Sorghum, millet (Panicum) or oats (Avena) (abstract, para [0070]-[0071], [0077]-[0078]).  The compound of formula (I) may be the species compound 2 (para [0086], claims 13, 20-24) which has the following structure:

    PNG
    media_image1.png
    204
    217
    media_image1.png
    Greyscale

Application of compound 2 to plants or soil can be made in conjunction with other agrochemicals, including fertilizers, fungicides and pesticides and can result in increased plant growth and improved crop yields (para [0076]-[0077]).  Compound 2 is converted into trehalose-6-posphate in Planta by exposure to applied radiation or sunlight in order to cleave the photo-labile groups from the active compound (para [0005]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Sagar et al. teach the method as discussed above, but fails to specifically teach that the method treats water stressed plants.  The teachings of Li et al. and Ali et al. help to cure this deficit.
Li et al. teaches that trehalose is produced in plants by synthesizing trehalose-6-phosphate from glucose-6-phosphate facilitated by trehalose-6-phosphate synthase (TPS) and desphosphorylating this product into trehalose via trehalose-6-phosphate phosphatase (TPP) (abstract, pg 1007, col 2, para 2).  By utilizing transgenic rice overexpressing at least one (TPS) gene, Li et al. was able to study the effects of increased trehalose-6-phosphate production in the plant (abstract, pg 1008, col 2, para 2).  Such effects included increased trehalose and proline accumulation in the plants which lead to increased tolerance to abiotic stresses, including drought, without phenotypic changes (abstract, pg 1009, col 1, para 3; pg 1011, col 1, para 2 to pg 1013, col 1, para 2).
Ali et al. set out to determine if foliar application of trehalose could mitigate effects from drought in maize plants, including effects on growth, photosynthetic attributes, water relation parameters and oxidative defense mechanisms (abstract).  The investigation started with irrigation of maize plants 8 days after emergence and thereafter the irrigations were applied at 15 day intervals and the drought stressed plants were watered at 21 day intervals (pg 259, col 2, para 5 to pg 260, col 1, para 1).  Trehalose was applied nightly for three weeks and then the plants were harvested for analysis (pg 260, col 1, para 2).  Ali et al. discovered that the trehalose treatments 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sagar et al. with those of Li et al. and Ali et al. because all of the references are directed to exogenous application of trehalose or trehalose-6-phosphate precursors and accumulation of trehalose-6-phosphate and trehalose inside plants.  One of ordinary skill in the art would have found it obvious to apply the trehalose-6-phosphate precursor compound 2 of Sagar et al. to water stressed plants to treat water stress based upon the teachings of Li et al. and Al et al.  Specifically, Li et al. teach that increasing production of trehalose-6-phosphate, and thus trehalose, in a plant and as Ali et al. teach that foliar application of trehalose to drought stressed plants results in mitigation of the effects of the drought stress, one of ordinary skill in the art would have been motivated to do so in order to mitigate drought stress in a plant with a reasonable expectation of success. 

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, 11-12 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-10 and 15-16 of U.S. Patent No. 9,023,763 B2 (hereinafter ‘763) in view of Li et al. and Ali et al. Claims 1-2, 4, 6-10 and 15-16 of ‘763 disclose a compound of formula (I), specifically compound of species compound 2 and a method of increasing yield and growth of a plant by applying this compound to a plant, but fails to specifically teach use of this compound to treat water stressed plants. As discussed above, Li demonstrates that overexpressing TSP results in accumulation of trehalose-6-phosphate and trehalose and protects against drought stress in plants. Ali et al. teach foliar application of trehalose also mitigates the effects of drought in plants. Thus, it would have been obvious to apply the compound of ‘763 to plants experiencing drought in order to increase trehalose-6-phosphate and trehalose in the plant in order to ameliorate the effects of drought therein.  Thus, the method of claims 1-3, 6-8, 11-12 and 23 would have been obvious over the disclosure of claims 1-2, 4, 6-10 and 15-16 of ‘763 over the teachings of Li et al. and Ali et al. 
Response to Arguments
The declaration of Matthew Jeremy Paul received 11/05/2021 is hereby acknowledged.  In the declaration it is demonstrated that foliar application of DMNB-T6P on wheat on day 9 of moderate or severe drought demonstrated statistically significant improved drought recovery after rewatering 24 hours later compared to water or trehalose applied in the same time interval.  The drought recovery outputs monitored included photosynthetic activity and grain yield.   
Applicant traverses the 103 and nonstatutory double patenting rejections of record by arguing that an ordinarily skilled artisan would have had no expectation of success in arriving at the claimed invention based on Sagar, Li and Ali and argue that they have provided evidence of unexpected and superior results as it pertain to treating already water stressed plants.  The arguments and declarations were found persuasive in part.  
Applicant argues that because the most recent declaration established that foliar trehalose application did not resurrect an already water stressed plant the as well as the claimed compound, that they have established the art is unpredictable.  Applicant further contends that these results dictate that one of ordinary skill in the art would not have had a reasonable expectation of success of alleviating water stress by applying the claimed compound disclosed in Sagar to a water-stressed plant, regardless of what Li and Ali teach about alleviating water stress with trehalose.  While Applicant has established that treating wheat with trehalose at day 9 of a moderate or severe drought 24 hours before rewatering didn’t result in alleviating water stress the same way as the precursor T6P claimed compound, this is only part of the story.  On the other hand, the prior art Ali also demonstrates that foliar application of trehalose to a water stressed plant actually ameliorated water stress and promoted enhanced yield.  When taken together with Li, which teach that T6P is dephosphorylated in the plant to produce trehalose and that trehalose itself can ameliorate drought stress in plants, one of ordinary skill in the art would have expected that application of the claimed compound disclosed in Sagar to a water stressed plant would be expected to ameliorate the water stress to enhance yield, just not in wheat under the tested conditions.  
Regarding the unexpected results arguments, as previously discussed, to effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  In the instant scenario, it appears that the claims are not commensurate in scope with tested process/compound as the independent claim is not limited as to plant species, length of drought stress, period before watering or as to the end result.  Thus, for these reasons, the results are not sufficient to overcome the 103 rejection set forth above.  
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /JOHN PAK/Primary Examiner, Art Unit 1699